Citation Nr: 1718933	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO. 95-06 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an increased disability rating for a right knee disability, currently assigned a 30 percent rating since December 15, 2011, a 10 percent rating from June 14, 2005, to December 15, 2011, and a single 10 percent rating for both knees prior to June 14, 2005. 

2. Entitlement to an increased disability rating for a left knee disability, currently assigned a 30 percent rating since December 15, 2011, a 10 percent rating from June 14, 2005, to December 15, 2011, and a single 10 percent rating for both knees prior to June 14, 2005.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 28, 2006.


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the United States 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from April 1968 to November 1970 and from August 1972 to December 1978. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 1993 rating decision of the RO in Washington, DC. The Veteran lives abroad, and jurisdiction over the claims file resides with the RO in Pittsburgh, Pennsylvania. 

In July 2012, the Board remanded this appeal for additional evidentiary development. The appeal has been returned to the Board for further appellate action. 

The issue of TDIU entitlement prior to June 28, 2006 is considered here as a component of the increased rating claims in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1. Prior to December 15, 2011, the Veteran's right knee disability was manifested by painful motion that was not limited to a compensable degree, with no lateral instability or lateral subluxation. 

2. Since December 15, 2011, the Veteran's right knee disability was manifested by limited extension to 20 degrees, and painful flexion that was not limited to a compensable degree, with no lateral instability or lateral subluxation. 

3. Prior to December 15, 2011, the Veteran's left knee disability was manifested by painful motion that was not limited to a compensable degree, with no lateral instability or lateral subluxation. 

4. Since December 15, 2011, the Veteran's left knee disability was manifested by limited extension to 20 degrees, and painful flexion that was not limited to a compensable degree, with no lateral instability or lateral subluxation.

5. The earliest date that a claim for TDIU was reasonably raised by the record is June 17, 2002, which is more than one year after the date as of which it became factually ascertainable that an increase in the overall level of service-connected disability occurred so as to substantiate the criteria that such disabilities had rendered him unable to secure or follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1. Prior to December 15, 2011, the criteria for a separate rating of 10 percent for the right knee disability have been met; the criteria for a disability rating higher than 10 percent have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2016).

2. Since December 15, 2011, the criteria for a disability rating higher than 30 percent for a right knee disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2016).

3. Prior to December 15, 2011, the criteria for a separate rating of 10 percent for the left knee disability have been met; the criteria for a disability rating higher than 10 percent have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2016).

4. Since December 15, 2011, the criteria for a disability rating higher than 30 percent for left knee disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2016).

5. Since June 17, 2002, the criteria for TDIU have been met; prior to June 17, 2002, the criteria have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Rating Claims

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

It is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Service connection for a bilateral knee disorder (chondromalacia) was granted in a May 1979 rating decision; and, a rating of 0 percent was assigned, effective December 10, 1978. The current appeal arises from a claim of entitlement to an increased disability rating for the bilateral knee disability, received at the RO on April 8, 1991. In a December 1994 rating decision, the RO granted a single 10 percent rating for bilateral chondromalacia with arthritis under Diagnostic Code 5010-5257 effective January 18, 1989. 

Also, without any apparent disagreement by the Veteran with the December 1994 rating decision, the RO added the issue of the rating for the bilateral knee disability to an already perfected appeal addressing other issues. 

During the course of the appeal, in an April 2006 rating decision, the RO assigned separate disability ratings of 10 percent for each knee, effective June 14, 2005, replacing the single 10 percent rating for both knees. 

The service-connected knee conditions include arthritis and chondromalacia, which have in turn been medically assessed as having resulted in the need for bilateral meniscectomies. 

The diagnostic codes for the knee are set out under 38 C.F.R. § 4.71a. Diagnostic Code 5256 pertains to ankylosis (complete bony fixation of the joint.  Under Diagnostic Code 5257, a 30 percent disability rating represents severe impairment due to recurrent subluxation or lateral instability. A 20 percent rating is for moderate impairment. A 10 percent rating is for slight impairment.  Diagnostic Code 5260 provides a 30 percent rating where flexion is limited to 15 degrees; a 20 percent rating where flexion is limited to 30 degrees; a 10 percent rating where flexion is limited to 45 degrees; and a 0 percent rating where flexion is limited to 60 degrees.  Diagnostic Code 5261 provides a 50 percent rating where extension is limited to 45 degrees; a 40 percent rating where extension is limited to 30 degrees; 30 percent rating where extension is limited to 20 degrees; 20 percent rating where extension is limited to 15 degrees; 10 percent rating where extension is limited to 10 degrees; and a 0 percent rating where extension is limited to 5 degrees. 

The Board notes that the criteria under Diagnostic Codes 5257, 5260, and 5261 are not considered to be overlapping, and therefore separate ratings may be assigned under these codes where independent symptomatology is shown.

Diagnostic Code 5258 rates on the basis of dislocation of the semilunar cartilage with frequent episodes of locking, pain and effusion into the joint. A 20 percent rating is the only rating available. Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage.  Diagnostic Code 5262 rates on the basis of malunion or nonunion of the fibula and tibia, conditions which are neither shown nor alleged in this case.  Diagnostic Code 5263 rates on the basis of genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), providing a single rating of 10 percent.  Genu recurvatum is defined as hyperextension of the knee. See Dorland's Illustrated Medical Dictionary 782 (31st ed. 2007).

An August 1991 VA General Medical Examination reveals full range of motion of both knees. A May 25, 1992, Medical Statement of W. Schmick, MD, reveals the Veteran had been seen you since February 1987 for chronic irritation of the left knee, and since June 1989 for recurrent effusion of the right knee. Findings were consistent with synovitis. 

A January 1994 report of examination reveals a history of bilateral chondromalacia since 1973. Knee joint extension was measured to 0 degrees bilaterally. Flexion was measured to 127 degrees (right) and 138 degrees (left). There was a varus axis deviation of 6 degrees (right) and 7 degrees (left). Collateral ligaments were stable. Anterior and posterior cruciate ligaments were stable. Lachman sign was negative. The examiner noted severe retro-patellar crepitation and pressure pain in the inferior apex of the right patella and while displacing the patella on the sliding base. Poplitea were unremarkable. Otherwise there were no remarkable findings. The examiner assessed bilateral moderate femur-patellar arthritis and slight medial dislocation of both patellae and a relatively definite dent of the patellar articular space.

An April 12, 2005, Primary Care Note reveals complaint of left knee pain with findings of no swelling, no erythema, no increase in temperature and full range of motion.  A June 14, 2005, Emergency Acute Care Note reveals a report of chronic bilateral knee pain. Examination was unremarkable other than tenderness of the left knee. There was no joint effusion, warmth, or erythema. The impression was osteoarthritis. 

The December 2005 report of a VA examination reveals the Veteran was able to stand for 15-30 minutes and walk a few yards. The Veteran answered affirmatively to whether there was giving way, instability, pain, stiffness, and weakness. He answered in the negative to subluxation, dislocation, and locking episodes. He reported flares of symptoms that were severe occurring every 2 to 3 weeks. These required complete bed rest with elevated legs for 3 to 7 days. On examination, the Veteran's gait was normal and there was no evidence of abnormal weight bearing. Range of motion of right knee was measured from 0 to 140 degrees actively, with no evidence of pain and no additional limitation of motion on repetitive use. Left knee active motion was measured from 0 to 120 degrees with no evidence of pain and no additional limitation of motion after repetition. Passive range of motion also 0 to 120 degrees. The examiner found no instability, no effusion, no dislocation, and no locking. McMurray's sign was negative. There was surgically absent meniscus in both knees. The examiner noted grinding, snaps, and a mass behind the right knee, with crepitation, and bumps consistent with Osgood-Schlatter's disease. The diagnosis was chondromalacia with arthritis of both knees, and acquired bilateral varus deformities (bowed legs) secondary to chondromalacia. Tasks such as shopping, exercise, sports, and recreation would be prevented. There was severe impact on traveling and dressing. There was moderate impact on chores and bathing. There was no impact on feeding, toileting, and grooming. 

The May 2007 report of examination reveals for the right knee, no intraarticular effusion, no signs of bursitis, and negative meniscus signs. Intraarticular ligaments were elongated in 0-30 degrees. There was no anterior drawer and a negative Lachman sign. Pivot shift test was negative. Patellar tenderness was positive as was retro-patellar friction rub. For the left knee, there was no effusion, no signs of bursitis, and negative meniscus signs. Lachman and pivot shift tests were negative. Patellar tenderness was positive. Retro-patellar friction rub was negative. Passive range of motion from 0-130 degrees for both knees. Active range of motion was from 0-125 degrees for both knees. 

A December 2011 knee examination reveals knee pain was so bad the Veteran could no longer climb stairs. He used a walking aid. He had a shuffling gait. Step speed and length were reduced. He reported massive pains from flexing the knees. On examination, the ligaments were assessed as stable. There was no indication of insufficiency of anterior or posterior cruciate ligaments. There was audible and palpable crepitation. There was no lateral deviation. Patella supporting apparatuses were stable. Range of motion was from 20 degrees extension to 110 degrees flexion. After 3 repetitions, there was pain intensification, premature fatigue, and functional deficits. A sonogram showed the lateral ligaments were intact. There were no inflammatory changes of the soft tissue or calcifications.

A June 2015 examination reveals complaint of pain which occurred when he would climb stairs. He reported having to pause intermittently due to intense pain. Pain was like a needle sticking his knees. Right knee range of motion was from 10-125 degrees with pain onset at 10 degrees of extension and 110 degrees of flexion. After 3 repetitions, range of motion was from 15-110 degrees. Left knee range of motion was from 10-90 degrees, with pain onset at 10 degrees of extension and 80 of degrees flexion. After 3 repetitions, range of motion was from 15-90 degrees. There was weakness, fatigue, incoordination, pain, deformity, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing. Muscle strength on flexion was 4/5 on the right and 5/5 on the left. Muscle strength on extension was 2/5 on the right and 3/5 on the left. 

The June 2015 examiner reported that anterior instability (Lachman), posterior instability (posterior drawer), medial-lateral instability (valgus/varus pressure) were all normal on the right and left. There was no subluxation or dislocation. The Veteran had a history of meniscal tears in both knees with frequent episodes of locking and joint pain, but no effusion. The Veteran had weakness and would get easily tired when he walked. His right leg felt like "pins and needles" constantly. Scars were small, circa 1.00 centimeters long, well healed, not tender, and localized to medial aspect of knees. Because of his condition he was unable to kneel down, unable to stand for more than few minutes, and suffered from weakness of the legs, particularly on walking. Prolonged sitting caused stiffness of knee joints and he had to stand up and move around. The Veteran had a shuffling gait. He had a Genu Varus deformity since 15 years. No crepitus was noted after he exercised. He complained of pain behind the right knee which was related to his shortened biceps femoralis tendon. According to the medical literature, normal knee flexion was 140 degrees and normal knee extension is 0 degrees, however the Veteran´s range of motion deviates from those numbers due to his multiple knee conditions. Patella chondromalacia and knee arthritis both contribute to the limited range of motion reflected by the findings during physical examination.

A January 2016 opinion was obtained to interpret some of the earlier findings from examinations reported in German. Those interpretations are incorporated into the corresponding reports above. The examiner also noted that, beginning in 2007, there is a clear pattern of decreased range of motion in both knees particularly on extension. There is no evidence of hyperextension which by definition means that the range of motion would extend beyond 0-140 degrees. What is shown is a decrease in range of motion in both knees, the left being greater than the right, by the fact that flexion is 90 degrees and the left knee compared to 125 degrees on the right knee. Extension was diminished beginning in 2011 and given variants between both examiners' that degree in loss of extension has not really changed. However the fact the Veteran cannot extend beyond 10 degrees on either knee supports his difficulty in ability to ambulate by walking since it takes 0 degrees extension for a heel strike. This supports the functional loss and limited abilities documented by the examiner in "2013." As noted above the loss of range of motion in "2013" is the most accurate and current range of motion but is at least as likely as not related to pain, causing a functional loss and limited abilities. The Board interprets "2013" as intending the June 2015 report. 

The RO has employed a hyphenated diagnostic code, which includes the code for traumatic arthritis (5010) and the code for lateral instability and recurrent subluxation (5257). However, it would appear the ratings have always been based on Diagnostic Code 5010. The July 2016 rating decision reflects that the 30 percent rating is based on the Veteran's limited extension. The 10 percent rating assigned prior to December 2011 appears to be based on painful motion. 

The Veteran is currently in receipt of the highest rating available under Diagnostic Code 5261. 

At no time has either knee been limited to 45 degrees of flexion. Accordingly, a separate compensable rating under Diagnostic Code 5260 is not warranted. Moreover, the Veteran has always demonstrated some motion of each knee. Therefore, consideration of a rating for ankylosis under Diagnostic Code 5256 is also not warranted. 

The Veteran has asserted that he experiences instability and giving way. However these terms, as used by the Veteran, are non-specific terms. The type of instability contemplated under Diagnostic Code 5257 is specific. "Lateral instability," as required under Diagnostic Code 5257, is a specific sign or finding associated with the knee joint that is demonstrated by specific clinical testing, such as varus and valgus stress, Lachman sign, and posterior drawer sign. In this case, such testing has been conducted on several occasions and has been normal. Testing for subluxation has also been normal. 

While the June 2015 examiner found that the Veteran has "Instability of Station," the meaning of that term is not described. Significantly, the same examiner conducted specific testing for lateral instability, and each test produced normal results. The Board finds the more specific results for lateral instability to be more probative with respect to the rating criteria than the term instability of station. 

The Board acknowledges uncertain terminology used by the May 2007 examiner referring to the left knee. The examiner reported "Ligaments: intraarticular ligament instable." It is uncertain whether this is a finding or a heading describing subsequently listed findings. However, the Board notes that findings listed below this line include a negative Lachman test and negative pivot shift tests. The report also lists negative meniscus signs. Based on these findings and the normal findings for lateral instability on other reports, the Board places reduced significance and reliability on this uncertain reference. 

As a preponderance of the evidence is against any lateral instability with respect to either knee, the Board concludes that a separate rating under Diagnostic Code 5257 is not warranted. 
The Board has considered other diagnostic codes as well. The Board acknowledges a long-standing finding of a varus deviation, which has also been described as bowed legs. This was first noted in the January 1994 examination. As found by the December 2005 examiner, these are associated with the service-connected disability. However, the evidence establishes that these conditions do not result in lateral instability, as findings for lateral instability have been normal. To the extent they result in painful motion or decreased flexion or extension, these results are reflected in the measured ranges of motion. 

With respect to ratings for the meniscus or semilunar cartilage, the Board acknowledges findings of the June 2015 examiner positive for a history of meniscal tear with frequent episodes of locking and joint pain, but with no frequent episodes of joint effusion. However, the same report reveals that the cartilage in both knees had been removed and therefore was no longer dislocated. Therefore, a rating under Diagnostic Code 5258 would not be appropriate. The maximum rating for meniscal pathology would be 10 percent under Diagnostic Code 5259. 

While the Board acknowledges the possibility of assigning a separate 10 percent rating under Diagnostic Code 5259, in addition to the current rating for limited extension, such a rating would have to be based on separate symptomatology that is not already considered in assigning the current rating. In this case, the Veteran's rating for limited extension is clearly associated with, and a residual of, the meniscal removal, in addition to arthritis. The current residuals were identified by the June 2015 examiner as pain on prolonged walking, weakness of both knees, and easy fatigueability. These are all factors considered in the rating for limited extension. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-07. Accordingly, to compensate the Veteran separately for absent meniscus would constitute pyramiding in this case. 38 C.F.R. § 4.14. 

There are no findings consistent with nonunion or malunion of the tibia and fibula. There are also no findings consistent with hyperextension of either knee. Therefore, ratings under Diagnostic Codes 5262 and 5263 are not appropriate. 

The Board also finds that, prior to December 15, 2011, entitlement to a disability rating in excess of 10 percent is not substantiated for either knee. Neither limitation of flexion nor limitation of extension was demonstrated to a degree necessary for a rating in excess of 10 percent. Moreover, findings for lateral instability, subluxation, and the other conditions were also negative during this period. 

However, the Board finds that the separate ratings assigned by the RO in the April 2006 rating decision should have been applied to the appeal period prior to the chosen effective date. Clinical records throughout the period on appeal have substantiated the presence of painful motion of each knee. The structure of the rating schedule clearly contemplates separate compensation for each major joint, or group of minor joints, affected by painful or limited motion. Each knee is considered a single major joint. 38 C.F.R. §§ 4.45, 4.59. 

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

In light of these findings of fact, the Board concludes that separate 10 percent ratings are warranted for the entire period on appeal prior to December 15, 2011. However, the Board also concludes that a rating in excess of 10 percent is not warranted for either knee during that period. The Board further concludes that, since December 15, 2011, a rating in excess of 30 percent is not warranted for either knee. In reaching these conclusions of law, the Board considered the applicability of the benefit-of-the-doubt doctrine. However, to the extent that higher or additional ratings have been denied, the preponderance of the evidence is against each claim and that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




TDIU Claim

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340(a)(1), 4.15.

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider. Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU. However, marginal employment is not considered substantially gainful employment. Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person. Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop. 38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United States Court of Appeals for Veterans Claims (Veterans Court) referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment. In a pertinent precedent decision, the VA General Counsel opined that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91.

The applicable effective date statute and regulations provide that the proper effective date for increased rating claims is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of claim for increased rating. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim for increase. Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

The TDIU issue arises from the increased rating claim for the knees which was received at the RO on April 8, 1991. Pertinent to that period, a combined rating of at least 90 percent has been in effect for multiple service-connected disabilities since January 12, 1998. A combined rating of 80 percent was in effect from May 2, 1994 to January 12, 1998. And, a combined rating of 70 percent was in effect prior to May 2, 1994. In addition, the Veteran's right lower extremity muscle herniation has been rated at 40 percent since October 18, 1985. Accordingly, the schedular criteria for TDIU have been met for the entire period on appeal. 

There appears no dispute that the Veteran is unemployable. Indeed, the RO granted TDIU in a March 2012 rating decision. The effective date of June 28, 2006, was based on the receipt of a VA Form 21-8940 on that date, and not on any determination as to the date entitlement arose. The Form 21-8940 indicates the Veteran's assertion that he became too disabled to work in January 2001. Therefore, a claim for TDIU prior to June 28, 2006, is reasonably raised by the record. 

As to the significance of the VA Form 21-8940, VA's adjudication procedure manual provides that a substantially complete VA Form 21-8940 is required to establish entitlement to TDIU as  it gathers relevant and indispensable information regarding a claimant's disabilities and employment and educational histories. The form concludes with a series of sworn certification statements, and in endorsing it, a Veteran attests to his/her employment status, and signals understanding of the TDIU benefit's incompatibility with substantially gainful work. A properly signed and executed VA Form 21-8940 enables VA to gather the information necessary to determine the Veteran's entitlement to TDIU and recover TDIU compensation that is later discovered to have been awarded on fraudulent terms. 

While the receipt of a VA Form 21-8940 provides evidence pertinent to a TDIU claim, it does not necessarily constitute the claim for benefits. Consistent with Rice, 22 Vet. App. 447, a claim for TDIU is inferred where there is evidence of unemployability raised by the record during a rating appeal period. Thus, the significance of the VA Form 21-8940 lies in the evidence of unemployability it provides, and not as a prerequisite requirement for a grant of TDIU.
In this case, the Board finds that the earliest evidence of unemployability due to service-connected disabilities that can be found in the record is a June 17, 2002, VA Form 21-526 (Veteran's Application for Compensation and/or Pension). That document lists disabilities of hypertension, arthritis of the knees, shoulder, and hand, heart problems, and eye problems. With the exception of heart problems, these were already service-connected disabilities. Moreover, the Veteran reported that he was unemployed, that he last worked in January 2001, and that he was now living on insurance from the German Government. The Board finds that this document reasonably raises a claim of TDIU entitlement under Rice. 
The Board also finds that the earliest date as of which it is factually ascertainable that the Veteran's overall level of disability had increased to support a TDIU claim is January 1, 2001. The Veteran's assertions are credible in light of the significant service-connected disabilities affecting multiple body systems and resulting in a combined rating of 90 percent during that period. The Veteran's work history as a telephone and equipment installer and lineman, and in law enforcement, would reasonably be precluded by such impairment. 

As the date entitlement arose is more than one year prior to the date of receipt of the VA Form 21-526, which is deemed the date of claim, the appropriate effective date for TDIU is June 17, 2002, the date of claim. To the extent any earlier effective date is sought, the Board finds that a preponderance of the evidence is against the claim and the benefit of the doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

The appeal of the ratings for the knee disabilities arose from a claim received prior to enactment of the Veterans Claims Assistance Act of 2000 (VCAA). VA's duty to notify was subsequently satisfied by letters in June 2005, July 2006, June 2008, October 2011, and March 2013. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The RO obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that has not been obtained.   The RO has also obtained thorough medical examinations and/or opinions regarding the claims. The Veteran has made no specific allegations as to the inadequacy of any examination or opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011). 

The Board has considered the holding in Correia v. McDonald, 28 Vet. App. 158 (2016) that, to be adequate, a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint. Here, both knees are affected and therefore, there is no opposite undamaged joint. Moreover, the record reflects that passive and active testing has been conducted and reported, and that weight-bearing and nonweight-bearing findings have been reported. 

As noted above, this appeal involves a remand by the Board for additional evidentiary development. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). In this case, the RO substantially complied with the Board's July 2012 remand instructions by obtaining a medical opinion. 


ORDER

Prior to December 15, 2011, a separate rating of 10 percent, but not higher, for the right knee disability is granted. 

Since December 15, 2011, a disability rating in excess of 30 percent for the right knee disability is denied. 

Prior to December 15, 2011, a separate rating of 10 percent, but not higher, for the left knee disability is granted. 

Since December 15, 2011, a disability rating in excess of 30 percent for the left knee instability is denied. 

Since June 17, 2002, but not earlier, TDIU is granted.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


